Citation Nr: 0202463	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  01-00 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to retroactive payment of benefits for 
dependents.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
September 1945.  He died on August 4, 1998.  The appellant is 
the surviving spouse of the veteran.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.  


FINDING OF FACT

The earliest claim of record of entitlement to payment of 
benefits for dependents was received by the VA on December 
11, 1998, subsequent to the veteran's death on August 4, 
1998.   


CONCLUSION OF LAW

The criteria for entitlement to retroactive payment of 
benefits for dependents are not met.  38 U.S.C.A. §§ 5101, 
5107, 5110, 5121 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.114, 3.401 (2001).   





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In an October 1945 rating action, the RO granted the 
veteran's claims for entitlement to service connection for 
trench foot, bilateral, and entitlement to service connection 
for a scar on the lateral surface of the right leg.  At that 
time, the RO assigned a 50 percent disabling rating for the 
veteran's service-connected trench foot, and a zero percent 
disabling rating for his service-connected scar, both 
effective from September 22, 1945.    

The RO, in a July 1946 rating action, reduced the veteran's 
rating for his service-connected bilateral trench foot from 
50 percent to 20 percent disabling, effective from July 20, 
1946.  In the same rating action, the RO increased the 
veteran's rating for his service-connected scar from zero 
percent to 10 percent disabling, effective from July 20, 
1946.  The combined service-connected rating was 30 percent.   

In a July 1948 rating action, the RO increased the veteran's 
rating for his service-connected bilateral trench foot from 
20 percent to 30 percent disabling, effective from July 20, 
1946.  The combined service-connected rating was 40 percent, 
and remained in effect up until the veteran's death on August 
4, 1998.  

In December 1949, the veteran submitted his marriage 
certificate.  The certificate shows that the veteran married 
the appellant on November 12, 1949.  

In March 1998, the veteran's representative, the Disabled 
American Veterans, filed a claim on behalf of the veteran for 
an increased rating for his service-connected right leg scar.  

In a rating decision, dated August 4, 1998, the RO denied the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for the residuals of a shrapnel wound to the right 
leg, muscle group XI.  In a correspondence from the RO to the 
veteran, dated on August 6, 1998, the veteran was provided 
notice of the above decision and his appellate rights.

VA Form 119, Report of Contact, shows that on August 18, 
1998, the appellant notified the RO that the veteran had 
passed away.  The appellant subsequently submitted the 
certificate of death which showed that the veteran died on 
August 4, 1998.   

On December 11, 1998, the appellant submitted VA Form 21-
4138, Statement in Support of Claim, and a copy of her 
marriage certificate, to the RO.  At that time, the appellant 
indicated that she wished to "claim dependency" that was 
never paid to the veteran. 

In a decision letter, dated in May 1999, the RO stated that 
they were responding to the appellant's request for 
dependency benefits which the veteran was eligible for prior 
to his death.  The RO stated that they were unable to process 
her request because the veteran had never appealed the 
decision of 1946, which did not pay a dependency allowance.  
According to the RO, the veteran had one year from the date 
of the decision to tell them they were wrong.  The appellant 
subsequently filed a Notice of Disagreement (NOD) in June 
1999. 

Correspondence from the RO to the appellant, dated in July 
1999, shows that at that time, the RO stated that they had 
received the appellant's NOD regarding their May 1999 letter.  
The RO asked that the appellant accept their apologizes for 
the letter because it was sent in error.  The RO stated that 
they should have sent her an application for benefits.  Thus, 
the RO noted that they were attaching a VA Form 21-534, 
Application for Dependency Indemnity Compensation and Widows 
benefits, and requested that she fill out the form and return 
it to them for processing.  According to the RO, since the 
previous letter was sent in error, they were canceling her 
appeal.  The RO noted that her application, once received, 
was also a claim for any accrued benefits her late husband 
may have been entitled to.  

In February 2000, the appellant submitted VA Form 21-534, 
Application for Dependency Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse.  At that 
time, she stated that her application was "for compensation 
for allowance for me as a marriage benefit (sic)."  The 
appellant indicated that her husband "was not paid for me as 
his wife (sic)," and that it was an oversight on the VA's 
part.  

In an April 2000 rating action, the RO denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death, and entitlement to accrued benefits.  At 
that time, in regard to the accrued benefits claim, the RO 
determined that entitlement to accrued benefits was not 
established because no claim was pending at the time of the 
veteran's death.  

On May 30, 2000, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, she stated that 
she was requesting that she be paid for dependency as a 
spouse going back to when she was married.  The appellant 
indicated that a marriage certificate had been submitted to 
the RO in December 1949.  

In a decision letter, dated on May 31, 2000, the RO confirmed 
their previous decision that denied the appellant's claim for 
accrued dependency benefits.  At that time, the RO stated 
that on October 1, 1978, the law changed that allowed the VA 
to compensate veterans for their dependents.  The RO noted 
that that change allowed the VA to compensate veterans rated 
30 percent and 40 percent disabled for their dependents.  
According to the RO, at that time, they sent letters to all 
veterans rated 30 percent and 40 percent disabled asking them 
to inform the VA of their dependent status.  The RO indicated 
that after a careful review of the veteran's claims folder, 
there was no evidence showing that the veteran had responded 
to the request.  Thus, the RO concluded that they could not 
grant the appellant's request for accrued benefits.  

In June 2000, the appellant submitted a copy of VA Form 29-
336, Designation of Beneficiary, dated in November 1989.  
According to the Form, the veteran had listed the appellant 
as his wife and had designated her as his beneficiary.  

In November 2001, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
contended that the veteran had never received the letter 
notifying him of the change in the law regarding dependency 
allowances.  (Transcript (T) at pages 2,3).  Thus, the 
appellant stated that she was entitled to the retroactive 
payment of benefits for dependents for herself, the surviving 
spouse of the veteran.  (T.5).  In the alternative, the 
appellant's representative indicated that the claim for a 
dependency allowance was initiated by the veteran in March 
1998 and as such, the appellant was entitled to a 
"dependency allotment on her husband's benefit from March 
31, 1998," to the day of the veteran's death on August 4, 
1998.  (Id.). 


II.  Initial Matters

The Veterans Claims Assistance Act of 2000 [the VCAA], which 
was enacted during the pendency of this appeal, provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
38 U.S.C.A. § 5103A (West Supp. 2001).  

In this case, the appellant does not contend that additional 
evidence exists, and the Board has not identified any such 
evidence.  Thus, it is the Board's determination that all 
relevant facts have been properly developed and that no 
further development is required to comply with the VCAA.  The 
appellant and her representative have been accorded ample 
opportunity to present argument in support of the appellant's 
claim for retroactive payment of benefits for dependents, 
including at a Travel Board hearing.  Moreover, there is no 
indication that there are additional documents that have not 
been obtained and would be pertinent to the present claim.  
Remanding this case for readjudication under such 
circumstances would serve no useful purpose.  Cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the Board 
finds that it may proceed with a decision on the merits of 
the appellant's claim without prejudice to the appellant. 


III.  Analysis

The appellant contends that retroactive payment of benefits 
for dependents for herself, the surviving spouse of the 
veteran, is warranted.  The appellant specifically contends 
that payment for dependents should be awarded from October 1, 
1978, to the date of the veteran's death on August 4, 1998.  
After a review of the record, the Board finds that the 
appellant's contentions are not supported by the evidence, 
and her claim is denied.

The pertinent regulations provide that awards of additional 
pension or compensation payable to a veteran for a dependent 
will be effective on the latest of the following dates:

(1) Date of claim, where this term means the following, 
listed in their order of applicability: (i) Date of veteran's 
marriage, or birth of his or her child, or, adoption of a 
child, if the evidence of the event is received within one 
year of the event; otherwise; or (ii) Date notice is received 
of the dependent's existence, if evidence is received within 
one year of the VA request;

(2) Date dependency arises;

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within one year 
of notification of such rating action; or

(4) Date of commencement of veteran's award.

38 C.F.R. § 3.401 (2001).

The regulations further provide that where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law or VA issue which became 
effective on or after the date of its enactment or issuance, 
in order for a claimant to be eligible for a retroactive 
payment under the provisions of this paragraph, the evidence 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  The provisions 
of this paragraph are applicable to original and reopened 
claims as well as claims for increase.  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a) (2001).  
Subject to the provisions of 38 U.S.C. § 5101, where 
compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g) (West 1991).

The Board notes that in September 1958, Congress amended the 
law to permit veterans with a disability of 50 percent or 
more to receive additional compensation benefits for a 
dependent spouse and children.  Public Law 85-857, codified 
in 38 U.S.C. § 315.  Effective October 1, 1978, Public Law 
95-479 amended the law to provide for payment of additional 
compensation benefits for dependents of a veteran whose 
service-connected disabilities were evaluated at least 30 
percent disabling (rather than at least 50 percent disabling 
as provided under prior law). This amendment was codified in 
38 U.S.C. § 315 (later reclassified as 38 U.S.C.A. § 1115).

DVB Circular 21-78-10, which provided guidance for the 
implementation of Public Law 95-479, provided that a 
preprinted computer letter would be sent as soon as possible 
(probably in mid-November 1978) to all veterans in receipt of 
compensation from 30 percent to 49 percent.  That letter 
advised the veteran that the new law provided compensation on 
account of a spouse, child or dependent for veterans having 
service-connected disability of 30 percent or more, and that 
if the claim for those benefits and necessary supporting 
evidence were received before October 1, 1979, the increased 
compensation for dependents would be effective from October 
1, 1978.  Otherwise, the increased compensation would be 
available from the date of receipt of the evidence.  The 
reverse of the letter contained a preprinted form which could 
be completed and returned to the RO.  The Board recognizes 
that there is no copy of this letter in the veteran's file.  
However, the veteran's file also does not contain any 
indication that this letter was returned as undelivered.  The 
Board notes that in this case, the Board may apply a 
"presumption of regularity" to "the official acts of 
public officers, and in the absence of clear evidence to the 
contrary, [must] presume that they have properly discharged 
their official duties."  Ashley v. Derwinski, 2 Vet. App. 
62, 64 (1992).  The Board finds that there is no clear 
evidence to the contrary and must assume that the letter 
informing the veteran of the provisions of Public Law 95-479 
was sent, despite the appellant's contention that such letter 
was never received.  The appellant's contention that the 
mailing was not received is insufficient to rebut the 
presumption of regularity supporting the official acts of 
public officers.  Thus, in the absence of contrary evidence 
supporting the appellant's mere assertion, it must be 
concluded that the veteran was sent notice about the change 
of law which affected him under Public Law 95-479.  See also 
Gold v. Brown, 7 Vet. App. 315, 318-19 (1995) (No duty was 
created by either Pub. L. 95-479 or 38 U.S.C.A. § 1115 to 
notify potential beneficiaries of the change which would 
permit the payment of additional compensation benefits for 
dependents where a veterans combined service-connected 
disability rating was 30 percent).

The law provides that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid or furnished to an individual under the laws 
administered by the Secretary.  38 U.S.C.A. § 5101(a) (West 
1991).

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of such rating; but only 
if proof of dependency is received within one year from the 
date of notification of such rating.  38 U.S.C.A. § 5110(f) 
(West 1991).

The Board notes that the first claim of record which requests 
payment of any benefits for dependents was received by the VA 
on December 11, 1998.  However, the Board notes that the 
veteran died on August 4, 1998, and the claim was for 
retroactive payments prior to his death.  At the time of his 
death, service connection was in effect for bilateral trench 
foot and the residuals of a shrapnel wound to the right leg, 
muscle group XI.  The combined rating in effect at the time 
of the veteran's death was 40 percent.  

In light of the above, the Board finds that as no claim for 
payment of dependents benefits had been filed prior to the 
death of the veteran and the cessation of his service-
connected benefits, that no benefits are payable.  Subsequent 
to the enactment of the legislation authorizing payment, and 
prior to his death, the veteran did not file a claim for 
payment of benefits for dependents.  Where there is no claim, 
payment of benefits cannot be authorized.  38 U.S.C.A. § 
5101(a) (West 1991).

The Board notes that the appellant's claim also fails to 
succeed as the effective date provisions provide that no 
payments may be made until after the later of several dates, 
one of which is the date of receipt of the claim.  The claim 
here was received after entitlement no longer existed as the 
appellant was no longer a dependent of the veteran, who was 
deceased, at the time she filed the claim.  Furthermore, a 
one year retroactive entitlement cannot be established 
pursuant to 38 C.F.R. § 3.114(a) and 38 U.S.C. § 5110(g), as 
such requires continuous entitlement from the date of the 
liberalizing law or VA issue to the date of claim.  Here, any 
entitlement would have been extinguished on August 4, 1998, 
the date of the veteran's death, and prior to the receipt of 
the December 11, 1998, claim.

In the instant case, the Board recognizes that the veteran 
had submitted his marriage certificate to the RO in December 
1949, and that as such, it was already of record at the time 
of the October 1978 enactment of the legislation authorizing 
payment of additional compensation benefits for dependents of 
a veteran whose service-connected disabilities were evaluated 
at least 30 percent disabling.  However, as previously 
stated, the law provides that a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to an individual under the 
laws administered by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 1991).  Thus, although the veteran met the requirements 
for a dependency allowance on the effective date of the Act, 
that is, on October 1, 1978, he did not file an application 
for dependency allowance at that time, or at any time prior 
to his death on August 4, 1998.  In this case, nothing that 
can be construed as a claim for the additional compensation 
benefits for the veteran's dependent spouse was received 
until December 11, 1998, following the veteran's death in 
August 1998.  However, the Board notes that as the 
appellant's claim was filed following the veteran's death, 
the claim could be considered to be a claim of entitlement to 
payment of benefits for dependents on an accrued benefits 
basis.

The law provides that periodic monetary benefits (other than 
insurance and servicemen's indemnity) under laws administered 
by the Secretary to which an individual was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death (hereafter referred to 
as "accrued benefits") and due and unpaid for a period not 
to exceed two years, shall, upon the death of such individual 
be paid as provided by the statute.  38 U.S.C.A. § 5121 (West 
1991).

However, in order for accrued benefits to be warranted, there 
must be a claim pending and of record for those benefits at 
the time of the veteran's death.  In this case, at the time 
of the veteran's death, although he had a claim pending for 
entitlement to an evaluation in excess of 10 percent for the 
residuals of a shrapnel wound to the right leg, muscle group 
XI, which was initially filed in March 1998, he had not filed 
a specific claim for payment of benefits for dependents.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that an "accrued-benefits claimant stands in the 
exact position vis- a-vis adjudication of the deceased 
veteran's underlying disability-compensation claim as did the 
veteran immediately prior to his or her death, including all 
evidentiary requirements then applicable to the veteran's 
underlying claim and all final rating decisions then in 
effect."  Landicho v. Brown, 7 Vet. App. 42, 52 (1994).  The 
Court has further stated that "the appellant's accrued-
benefits claim derives from the veteran's original claims."  
Smith v. Brown, 10 Vet. App. 330, 335 (1997).  Again, without 
the original claim having been filed by the veteran, there 
can be no entitlement to benefits, or to accrued benefits.  
38 U.S.C.A. §§ 5101(a), 5121 (West 1991).  Here, the veteran 
did not claim benefits for dependents prior to his death.  
Therefore, the Board finds that the appellant's claim for 
payment of benefits for dependents as accrued benefits must 
also be denied as there could be no entitlement prior to the 
veteran's death, or using the evidence of record at the time 
of his death, as there was no claim for the benefits sought 
of record at the time of his death.



Accordingly, the Board finds that the criteria for 
entitlement to retroactive payment of benefits for dependents 
are not met, and the appellant's claim therefore is denied. 
38 U.S.C.A. §§ 5101, 5107, 5110, 5121 (West Supp. 2001); 38 
C.F.R. §§ 3.114, 3.401 (2001).


ORDER

Entitlement to retroactive payment of benefits for dependents 
is denied.  





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

